—Judgment,Supreme Court, New York County, rendered August 12, 1977, convicting the defendant, upon his plea of guilty to the crime of criminal sale of a controlled substance in the third degree, and sentencing him to an indeterminate term of four years to life imprisonment, unanimously modified, on the facts and as a matter of discretion in the interest of justice, to the extent of reducing the sentence imposed to an indeterminate term of two years to life imprisonment, and otherwise affirmed. Defendant pleaded guilty to the sale to an undercover officer, on October 26, 1976, of over one eighth of an ounce of substance containing cocaine. The sale took place in the defendant’s apartment. We have reduced defendant’s sentence as indicated in consideration of mitigating factors, including the fact that this was his first felony conviction; that he was a prisoner of war in Korea for 27 months; that as a result of that imprisonment he became physically and emotionally sick, resulting in an award of 100% disability benefits; that he was under continuous outpatient treatment; and that he shows a strong propensity towards rehabilitation and becoming a law-abiding citizen in the future. Concur—Kupferman, J. P., Birns, Fein, Sandler and Lane, JJ.